Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 6-9, 14, 17-18, 20, and 28 have been canceled. Claims 1-3, 5, 10-13, 16, 19, and 21-27 are pending. Claims 1-3, 5, 10-13, 15-16, 19, and 21-27 have been examined. Claims 1-3, 5, 10-13, 15-16, 19, and 21-27 have been rejected. 

Response to Arguments
The objection to claim 28 has been withdrawn as result of cancellation of the claim.

Applicant's arguments filed 5/24/2022 regarding claim 1, see p. 11 ¶ 3, have been fully considered but they are not persuasive. The Applicant argues that Polyakov mentions “sonic data” only once and that the term “sonic tool” does not appear in Polyakov such that the rejections rely on an unsupported inference that when Polyakov mentions a “tool”, it is “sonic tool.” The Examiner respectfully disagrees. in ¶ 0078 Polyakov teaches data is gathered from various sensors and equipment distributed throughout the oilfield, including sonic data. This description infers that the equipment inherently includes sonic tool to gather sonic data. In addition, Polyakov teaches static data plots generated by the data acquisition tools, including a seismic two-way response time, see ¶ 0002, 0024, 0030. This teaching of data acquisition tools collecting seismic data indicates that seismic tool is used to generate seismic data. In addition, Wessling et al. (US 2017/0145804) ¶ 0026 has support for acoustic tools as being also referred to as seismic tools.  Since acoustic tool is another term for sonic tool, there is support for this claimed feature in Wessling.
The Applicant, furthermore, argues that Polyakov and Minh do not teach determining porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool as amended in the independent claims, see p. 11 ¶ 3 – p. 13 ¶ 2. New grounds of rejections have been applied to claims 1-3, 5, 12-13, 15-16, 19, and 22-24 due to amendments to independent claims 1, 16, and 19.

Claims 10-11, 21, and 25 are argued patentable for depending on claim 1, see p. 13. These claims remain rejected under new grounds of rejections corresponding to amendments to independent claim 1.

Applicant's arguments filed 5/24/2022 regarding the rejections of claims 26-27, see p. 13 last 2 paragraphs – p. 14, have been fully considered but they are not persuasive. 
The Applicant argues that reference Sinha describes a “cased-hole” having a steel casing surrounding a cement annulus preventing transfer of fluid from within a bore to the formation. Hence, if mud was present in the bore of the steel casing, that mud cannot provide for mud-filtrate invasion into the formation due to the presence of the steel casing and the cement. The Examiner respectfully disagrees. Claim 26 is concerning “determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool.” It does not have anything to do with mud-filtrate invasion into the formation. Hence, as long as a reference teaches “determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool,” said reference should read on the claim. Similarly, claim 27 does not have anything to do with mud-filtrate invasion into the formation. Hence, as long as a reference teaches the claim, said reference should read on the claim. In addition, in ¶ 0075 Sinha teaches studying sensitivity of measured dispersion to the far-field formation elastic properties and modal amplitude distribution away from borehole surface in the presence and absence of a steel casing. This teaching means Sinha considers both cases of presence and absence of a steel casing in determining “a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool.” Hence, Sinha’s teachings do read onto claims 26-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12-13, 15-16, 19, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. (US 2013/0110486) in view of Minh et al. (US 2011/004408) and Wessling et al. (US 2017/0145804).

As per claim 1, Polyakov teaches a method comprising:
during drilling of a bore in a formation, acquiring measurement values at corresponding measurement times from logging while drilling downhole tools of a drillstring disposed in a portion of the bore in the formation that forms a bore wall of the portion of the bore wherein the downhole tools comprise a sigma tool, a conductivity tool and a sonic and tool and wherein the measurement values comprise measurement values acquired for at least one radial depth of investigation in the formation (¶ 0017, 0024; in these paragraphs Polyakov teaches using measurement tools positioned along a wellbore to collect property information of a subterranean formation; in ¶ 0024 Polyakov teaches the tools to measure resistivity, which corresponding to conduction, so these tools correspond to conduction tool; in ¶ 0002, 0024, 0030, 0078 Polyakov teaches tools comprising seismic tool, corresponding to acoustic/sonic tool, to obtain sonic data; hence, Polyakov teaches using two downhole tools, a conductivity tool and a sonic tool; moreover, Polyakov teaches using logging while drilling tools, see ¶ 0035; in ¶ 0053-0057 Polyakov teaches using tools to obtain measurements regarding shape, including radius, of invasion at a particular depth, which corresponds to depth of investigation in the formation; the radius of shape, corresponding to radial, of invasion at a particular depth together corresponds radial depth of investigation in the formation; in addition, in ¶ 0054 when discussing about an invasion object, Polyakov teaches including at least one invasion profile definition comprising edge of the shape of the invasion; these teachings are in accordance with the instant application’s specification discussion about radial resistivity profiling as an indicator of mud-filtrate invasion, see  ¶ 0120-0122, at multiple depths);
performing a joint inversion of the acquired measurement values for selected formation parameters using at least the initial porosity, wherein the selected formation parameters comprise porosity, as refined with respect to the initial porosity (¶ 0082; Polyakov teaches performing inversion on input measurements from different types of tools; this inversion process using different types of tools’ measurements is a joint inversion; the inversion technique is based on acquire data to construct a model’s parameters comprising porosity; generating a model comprising parameters is an iterative process as illustrated in Fig. 7 and described in ¶ 0087-0092; these parameters are refined after each iteration; hence, there is an initial generated porosity that is to be refined in the next iteration);
building a near-bore fluid flow model of at least a portion of the formation that comprises at least the portion of the bore characterized by the porosity (¶ 0017, 0020, 0028, 0082; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore with the formation characterized by porosity as described in ¶ 0082; this teaching indicates that a near-bore fluid flow model as recited is built);
simulating fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times (¶ 0019-0020, 0071; Polyakov teaches performing simulation employing fluid flow model with parameter values for a particular wellbore and formation, including mud flows or invades the formation surrounding the borehole, from which measurements are obtained including radial depth of investigation for the measurement as discussed in the above limitation) for generation of simulated measurement values of the sonic tool via simulating a sonic tool response of the formation (¶ 0082; Polyakov teaches using acquired data from tools to build reservoir models with formation properties that are refined based on measurements and the modeled tool responses; the modeled tool responses correspond to simulated values of tools, which comprise sonic tool as discussed above in the first limitation);
for the measurement times, comparing the acquired measurement values and the simulated measurement values (¶ 0084; Polyakov teaches generating synthetic log data by simulation and comparing the synthetic log data, corresponding to simulated measurement values, with log data, corresponding to measured data);
based at least in part on the comparing, revising at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values (¶ 0071, 0084; Polyakov teaches based on the comparison step to identify discrepancies as discussed in the limitation right above, the newly acquired data from the formation are used for physics based simulation to generate and revise the invasion object; this teaching means new data of the formation are used to revise previous formation data where discrepancies occur, so the teaching reads on formation parameters are revised); and 
outputting at least the revised formation parameters wherein the revised formation parameters characterize the formation and comprise porosity as further refined based on the mud-filtrate invasion (¶ 0084-0086; Polyakov teaches comparing expected measurements, which are calculated from a model, with data acquired from the formation to identify discrepancies and revising formation parameters to be used in physics based simulation to generate a geological model and reservoir model, which is displayed; visualization may be displayed with properties of the formation; the teaching of displaying properties of formation indicates outputting the revised formation parameters characterizing the formation; in addition, in ¶ 0082 Polyakov teaches the model parameters including properties such as porosity based on measurements and the modeled tool responses in case of invaded formation); and
controlling drilling further into the formation based at least in part on the revised formation parameters (¶ 0022, 0043; Polyakov teaches controlling mechanism for drilling based on collected and revised data).
	Polyakov does not teach:
	downhole tools comprise a sigma tool.;
determining an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool.
However, Minh teaches:
downhole tools comprise a sigma tool (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have provided sigma measurements for interpolation to determine the respective depths of investigation of the multiple sigma measurements (Minh Abstract).
Polyakov and Minh do not teach:
determining an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool.
However, Wessling teaches:
determining an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool (¶ 0026, 0035, 0045-0046, Fig. 7; Wessling teaches using compressional wave imaging from compressional wave measurement values from an acoustic tool, corresponding to a sonic tool, to determine porosity of a formation in modeling a subsurface structure in an iterative process comprising initial sub surface model structure).
Polyakov, Minh, and Wessling are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Wessling. One of ordinary skill in the art would have been motivated to make such a combination because Wessling’s teachings would have provided a means to accurately map a formation property (Wessling ¶ 0022).

As per claim 2, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches wherein the formation parameters comprise static and dynamic formation parameters (¶ 0027-0028; Polyakov teaches dynamic and static formation parameters are measured).

As per claim 3, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches wherein the formation parameters further comprise at least one member selected from a group consisting of permeability, saturation (¶ 0052, Polyakov teaches formation parameters comprising porosity, permeability, and saturation), relative permeability and capillary pressure.

As per claim 5, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches comprising simulating fluid flow based on the nearbore fluid flow model and the revised formation parameters to generate simulated measurement values for a different portion of the bore in the formation (¶ 0059, 0084; Polyakov teaches comparing synthetic data log, which are generated from simulation of a model, with measured data log and revising parameters for an invasion object at a certain depth and multiple invasion shapes, for multiple invasion objects, being defined for a range of depths; these teachings read onto this claim). 

As per claim 12, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches comprising outputting at least one member selected from a group consisting of the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built) and a calibrated rock physics model. 

As per claim 13, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches comprising acquiring additional measurement values from the at least two different types of downhole tools disposed in a different portion of the bore in the formation (¶ 0024; Polyakov teaches performing measurement tools capable of sensing parameters may be located at various positions along the wellbore).

As per claim 15, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches comprising controlling drilling into the formation based at least in part on the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built; in ¶ 0081 Polyakov teaches using logging while drilling tools; this teaching implies drilling into the formation; these teachings in combination indicate drilling into the formation based at least in part on the near-bore fluid flow model). 

As per claim 16, Polyakov teaches a system comprising: 
a processor (¶ 0103);
memory operatively coupled to the processor (¶ 0103); and
processor-executable instructions stored in the memory to instruct the system (¶ 0104) to:
during drilling of a bore in a formation, acquire measurement values at corresponding measurement times from logging while drilling downhole tools disposed in a portion of the bore in the formation that forms a bore wall of the portion of the bore wherein the downhole tools comprise a conductivity tool and a sonic tool and wherein the measurement values comprise measurement values acquired for at least one radial depth of investigation in the formation (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
perform a joint inversion of the acquired measurement values for selected formation parameters using at least the initial porosity, wherein the selected formation parameters comprise porosity, as refined with respect to the initial porosity (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
build a near-bore fluid flow model of at least a portion of the formation that includes at least the portion of the bore characterized by the porosity (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
perform a simulation fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times for generation of simulated measurement values of the sonic tool via simulating a sonic tool response of the formation (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
for the measurement times, compare the acquired measurement values and the simulated measurement values (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
based at least in part on the comparison, revise at least one of the selected formation parameters to generate revised formation parameters and simulate fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values (these limitations have already been discussed in claim 1; they are rejected for the same reasons); and
output at least the revised formation parameters wherein the revised formation parameters characterize the formation and comprise porosity as further refined based on the mud-filtrate invasion (these limitations have already been discussed in claim 1; they are rejected for the same reasons).
control drilling further into the formation based at least in part on the revised formation parameters (these limitations have already been discussed in claim 1; they are rejected for the same reasons).
	Polyakov does not teach:
	downhole tools comprises a sigma tool; and
determine an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool.
However, Minh teaches:
downhole tools comprises a sigma tool (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have provided sigma measurements for interpolation to determine the respective depths of investigation of the multiple sigma measurements (Minh Abstract).
Polyakov and Minh do not teach:
determine an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool.
However, Wessling teaches:
determine an initial porosity of the formation using at least one compressional wave value of the measurement values from the sonic tool (¶ 0026, 0035, 0045-0046, Fig. 7; Wessling teaches using compressional wave imaging from compressional wave measurement values from an acoustic tool, corresponding to a sonic tool, to determine porosity of a formation in modeling a subsurface structure in an iterative process comprising initial sub surface model structure).
Polyakov, Minh, and Wessling are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Wessling. One of ordinary skill in the art would have been motivated to make such a combination because Wessling’s teachings would have provided a means to accurately map a formation property (Wessling ¶ 0022).

As per claim 19, these limitations have already been discussed in claim 16. They are, therefore, rejected for the same reasons. 

As per claim 22, Polyakov, Minh, and Wessling in combination teaches the method of claim 1, Minh further teaches wherein acquiring measurement values comprises acquiring sigma measurement values at multiple depths of investigation (¶ 0008).

As per claim 23, Polyakov, Minh, and Wessling in combination teach the method of claim 22, Polyakov further teaches wherein the acquiring measurement values occurs during drilling (¶ 0035; Polyakov teaches measuring during drilling operations).

As per claim 24, Polyakov, Minh, and Wessling in combination teach the method of claim 22, Minh further teaches comprising verifying presence or absence of shallow mud-filtrate invasion for estimating water saturation from at least a portion of the sigma measurement values (¶ 0008, 0026, 0032, Table 1; Minh teaches using sigma measurement values, mud-filtrate invasion and water saturation are determined).

As per claim 28, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches simulating the sonic tool to generate simulated measurement values of the sonic tool (¶ 0078, 0082; Polyakov teaches sonic equipment to gather measured sonic data in ¶ 0078; in addition, Polyakov teaches modeled tool responses to compare with measurements to determine errors, see ¶ 0082; Polyakov also teaches models are generated by simulators, see ¶ 0044; these teachings in combination indicate that Polyakov teaches simulating the sonic tool responses).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. and Wessling et al. as applied to claim 1 above, and further in view Liang et al. (US 2010/0185393).

As per claim 10, Polyakov, Minh, and Wessling in combination teach the method of claim 1, Polyakov further teaches wherein the simulating comprises generating saturation and salinity values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; an invasion object is generated and define by simulation);
Polyakov, Minh, and Wessling do not teach: 
simulating comprises generating pressure values. 
However, Liang teaches: 
simulating comprises generating pressure values (¶ 0014; Liang teaches performing fluid flow simulation to generate pressure transient data).
Polyakov, Minh, Wessling, and Liang are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, Wessling, and Liang. One of ordinary skill in the art would have been motivated to make such a combination because Liang’s teachings would have provided a more reliable interpretation of formation test compared to the conventional methods and applied to support horizontal and deviated wells with dipping formation layers (Liang ¶ 0013).

As per claim 11, Polyakov, Minh, Wessling, and Liang in combination teach the method of claim 10, Polyakov further teaches wherein the simulated measurement values for the measurement times are generated based at least in part on one or more of  the saturation, salinity and pressure values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; this teaching indicates simulated measurement values for the measurement times are generated based at least on saturation, salinity). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. and Wessling et al. as applied to claim 1 above, and further in view of Pfutzner et al. (US 2014/0343857).

As per claim 21, Polyakov, Minh, and Wessling in combination teach the method of claim 1,
Polyakov does not teach: 
wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity, and mud-filtrate invasion, wherein resistivity depends on salinity.
However, Minh teaches:
the at least two different types of tools comprise the sigma tool, wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity (¶ 0007-0008; Minh teaches a logging tool measuring capture cross section used to determine water saturation, so the measurement is indicative of saturation; Minh also teaches the sigma tool’s measurements are used in combination with resistivity to determine water saturation, so this teaching suggests that the acquired measurement values independent of resistivity), and mud-filtrate invasion (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have provided sigma measurements for interpolation to determine the respective depths of investigation of the multiple sigma measurements (Minh Abstract).
Polyakov, Minh, and Wessling do not teach:
wherein resistivity depends on salinity.
However, Pfutzner teaches:
wherein resistivity depends on salinity (¶ 0053, 0055; Pfutzner teaches a tool to measure resistivity or conductivity with sensitivity to salinity, which means resistivity depends on salinity).
Polyakov, Minh, Wessling, and Pfutzner are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, Wessling, and Pfutzner. One of ordinary skill in the art would have been motivated to make such a combination because Pfutzner’s teachings would have provided accurate knowledge of formation water salinity which is important to determine an accurate porosity (Pfutzner ¶ 0059).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. and Wessling et al. as applied to claim 1 above, and further in view of Raghuraman et al. (US 2004/0011524).

As per claim 25, Polyakov, Minh, and Wessling in combination teach the method of claim 1, 
Polyakov, Minh, and Wessling do not teach:
wherein, for formation brine salinity disturbed by mud-filtrate invasion, the simulating comprises simulation of salt transport and mixing process in connection with fluid flow.
However, Raghuraman teaches:
wherein, for formation brine salinity is disturbed by mud-filtrate invasion, the simulating comprises simulation of salt transport and mixing process in connection with fluid flow (0003, 0006-0007, 0039, 0041; Raghuraman teaches mud-filtrate invasion causing changes brine salinity and saturation fronts in near wellbore region and using multiphase flow simulator to compute saturations, salinities, and resistivities in the observation well; this teaching reads onto this limitation).
Polyakov, Minh, Wessling, and Raghuraman are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, Wessling, and Raghuraman. One of ordinary skill in the art would have been motivated to make such a combination because Raghuraman’s teachings would have helped determine effective formation properties in the inter-well region (Raghuraman ¶ 0001)

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. and Wessling et al. as applied to claim 1 above, and further in view of Sinha (US 2014/0043938).

As per claim 26, Polyakov, Minh, and Wessling in combination teach the method of claim 1, 
Polyakov, Minh, and Wessling do not teach:
wherein determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool.
However, Sinha teaches:
determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool (¶ 0065-0066, 0075; Sinha teaches processing sonic measurements gathered by sonic measurement device with respect to Stoneley wave dispersion for radial profiling of a borehole, and the radial profiling comprises dispersions to the far-field formation elastic properties).
Polyakov, Minh, Wessling, and Sinha are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of P Polyakov, Minh, Wessling, and Sinha. One of ordinary skill in the art would have been motivated to make such a combination because Sinha’s teachings would have been used to access the effectiveness of acidization in improving the flow into a producing well (Sinha ¶ 0112).

As per claim 27, Polyakov, Minh, Wessling, and Sinha in combination teach the method of claim 26, Sinha further teaches wherein the formation elastic properties are a function of mechanical damage effects introduced by the drilling (¶ 0089; Sinha teaches sources of radial alteration including variation of radial alteration in the formation elastic properties by drilling induced damage, corresponding mechanical damage effect introduced drilling; this teaching is considered as determining the formation elastic properties are a function of mechanical damage effects introduced by the drilling).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2148